     Case:17-05154-ESL13 Doc#:73 Filed:07/03/19 Entered:07/03/19 10:56:42
     Fill in this information to identify the case:
                                                                                                                         Desc: Main
                                Document Page 1 of 2
     Debtor 1              JORGE LUIS GOMEZ ESQUILIN


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   San Juan
                                                                             (State)
     Case Number:          17-05154-ESL




Form 4100N
Notice of Final Cure Payment                                                                                                    10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                       Court claim no. (if known):
 Name of creditor:                  DLJ MORTGAGE CAPITAL INC                                           03-1

 Last 4 digits of any number you use to identify the debtor's account                  1   5   1   5

 Property Address:                              CELADA PARCELAS NUEVAS
                                                551 CALLE 33
                                                GURABO, PR 00778




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                     Amount

 a. Allowed prepetition arrearage:                                                                             (a)   $      34,528.93

     b. Prepetition arrearage paid by the trustee :                                                            (b)   $      34,528.93

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):        (c)   $         $0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)         (d)   $
        and paid by the trustee:                                                                                               $0.00
     e. Allowed postpetition arrearage:                                                                        (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                       + (f)   $           0.00

     g. Total. Add lines b, d, and f.$0.00                                                                     (g)   $      34,528.93



 Part 3:             Postpetition Mortgage Payment

 Check one$0.00

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                            $           0.00
         The next postpetition payment is due on             /   /
                                                          MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                 Notice of Final Cure Payment                                          page 1
  Case:17-05154-ESL13 Doc#:73 Filed:07/03/19 Entered:07/03/19 10:56:42                                                  Desc: Main
                             Document Page 2 of 2



Debtor 1     JORGE LUIS GOMEZ ESQUILIN                                        Case number   (if known)   17-05154-ESL
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ José R. Carrión
                    Signature
                                                                                 Date   07/03/2019


 Trustee            José R. Carrión

 Address            Chapter 13 Trustee
                    P.O. Box 9023884
                    San Juan, PR 00902-3884


 Contact phone      (787) 977-3535                                Email




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
